COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Commitment of Thomas Lynn Atchison
Appellate case number:      01-22-00424-CR
Trial court case number:    551298-0101Z
Trial court:                176th District Court of Harris County
       Appellant, Thomas Lynn Atchison, has filed a notice of appeal from the trial court’s
March 9, 2022 final judgment in this civil commitment proceeding brought by the State of
Texas. In the final judgment, the trial court concluded that appellant “is a sexually violent
predator as defined in Section 841.003 of the Texas Health and Safety Code, and . . . is
hereby civilly committed as such in accordance with Section 841.081 of the Texas Health
and Safety Code for treatment and supervision.” This appeal has been docketed with this
Court as a criminal appeal, assigned appellate case number 01-22-00424-CR, and styled as
“Thomas Lynn Atchison v. The State of Texas.”
        On June 8, 2022, appellant filed a “Motion to Redesignate this Appeal as a Civil
Case.” In his motion, appellant notes that, because this appeal is from a judgment of a civil
commitment order, brought pursuant to Chapter 841 of the Texas Health and Safety Code,
it is a civil proceeding, to be governed by the Texas Rules of Civil Procedure. See TEX.
HEALTH & SAFETY CODE ANN. § 841.001 (providing civil commitment procedures for
sexually violent predators); see generally In re Commitment of Stuteville, 463 S.W.3d 543,
545–46 (Tex. App.—Houston [1st Dist.] 2015, pet denied) (designating “case involv[ing]
a civil commitment pursuant to” Health and Safety Code Chapter 841 as civil appeal).
Accordingly, appellant requests that the Clerk of this Court “redesignate this appeal as a
civil case,” and “renumber” and “restyle” the case to reflect the civil designation.
      Appellant’s motion includes a certificate of conference stating that the State is not
opposed to the relief requested in the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).
       Appellant’s motion is granted. The Clerk of this Court is directed to designate this
appeal as a civil appeal, designated as appellate case number 01-22-00424-CV, and styled
“In re Commitment of Thomas Lynn Atchison.”
      It is so ORDERED.



Judge’s signature: ___/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court


Date: ___June 14, 2022_______